ITEMID: 001-72869
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: MAMONOV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, Mr Vladimir Maksimovich Mamonov, is a Russian national who was born in 1953 and lives in Kaliningrad.
The applicant is a retired military serviceman entitled to a pension allowance. He questioned the accuracy of the method employed for calculation of his pension.
On 14 September 2004 the applicant brought a civil action against his former employer, a local commissariat of the Ministry of Defence of Russia, claiming recalculation of his pension from 1 January 2000. He insisted on employing a particular method of recalculation.
On 17 November 2004 the Leningradskiy District Court of Kaliningrad granted his claims in part and ordered the recalculation of the pension for the period between 1 January 2000 and 1 December 2000. In particular, the court ordered an increase in the amount due and the payment of the arrears. The method employed for the recalculation differed from the one sought by the applicant, which provided for a more significant increase.
On 23 December 2004 the applicant appealed against the judgment claiming that the first-instance court had wrongfully applied domestic law.
On 30 March 2005 the Kaliningrad Regional Court dismissed the appeal and upheld the first-instance judgment in full.
